Citation Nr: 0307636	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for a back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to October 
1970 and from July 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.

The Board also notes that, in an August 2002 Board decision, 
the issue of entitlement to compensation under Title 38, 
United States Code, Section 1151 for a back disorder was 
remanded for additional development.  This was accomplished 
to the extent possible and the case has now been returned to 
the Board for adjudication.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran did not incur an additional permanent 
disability, including a back disorder, as a result of 
participation in a compensated work therapy program.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151 for 
a back disorder have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107(b) (West 2002); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.358 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
a back disorder.  Specifically, the veteran alleges that a 
fall from a ladder while participating in a VA compensated 
work therapy program during his hospitalization for substance 
abuse, caused him to develop a back disorder.  The veteran 
also alleges that residuals of this accident include 
herniated discs at L2-3 and L3-4, requiring additional 
treatment.  

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statements of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that they would review the information of 
record and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to compensation under 38 U.S.C.A. § 1151 and 
provided a detailed explanation of why entitlement to 
compensation was not granted.  In addition, the statement of 
the case and supplemental statements of the case included the 
criteria for granting entitlement to compensation under 
38 U.S.C.A. § 1151, as well as other regulations pertaining 
to his claim.  In particular, the September 2002 supplemental 
statement of the case notified the veteran of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as the VA's 
responsibilities in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 
16-92.

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  In addition, 
compensation shall be awarded when a veteran suffers an 
injury or aggravation of an injury proximately caused by the 
provision of training and rehabilitation services as part of 
an approved rehabilitation program or by participation in a 
compensated work therapy program.  See 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2002).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
training or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA training or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, medical treatment, or examination.  See 38 C.F.R. § 
3.358(c)(2).  Second, compensation is not payable for an 
injury when the proximate cause of the injury was the 
veteran's willful misconduct or failure to follow 
instructions.  See 38 C.F.R. § 3.358 (c)(4).  

In addition, compensation for disability resulting from the 
pursuit of vocational rehabilitation is not payable unless 
there is a direct causal connection between the injury or 
aggravation of an existing injury and some essential activity 
or function within the scope of the vocational 
rehabilitation.  In determining whether direct or proximate 
causation is present, a distinction must be made between an 
injury that arises out of an act performed in pursuit of the 
course of training, a "learning activity", and an activity 
that arises out of an activity incident to, related to, or 
coexistent with the pursuit of the program of training.  In 
order for compensation to be payable, an injury or 
aggravation of an existing injury must have been sustained in 
the course of a "learning activity."  Consideration of the 
circumstances, time, and place of the incident that produced 
the injury must be undertaken.  See 38 C.F.R. § 3.358(c)(5).

In a June 1998 VA Form 21-4138 (Statement in Support of 
Claim), the veteran alleges that he was injured when he fell 
from an eight or twelve foot ladder when it gave in on him 
while he was working in the VA engineering department as part 
of a work program in July 1997.  He stated that his back 
"went out" in March 1998 and he has had trouble since, thus 
rendering him unable to work.

An August 1989 position description indicates that an 
electronics mechanic at the Wade Park VA Medical Center, in 
the Engineering Service, Utilities Section, Electric Shop 
would be required to make repairs and installations from 
ladders, scaffolding, and platforms, requiring standing, 
stooping, bending, kneeling, climbing, and uncomfortable 
positions.  In addition, the position would require heavy 
lifting of 50 pounds or more, and the work involved the 
possibility of broken bones, electrical shock, burns, cuts 
and bruises.

VA treatment records dated January 1997 to August 1997 show 
that the veteran participated in a residential treatment 
program for substance abuse.  In February 1997, he was 
assessed for the compensated work therapy-transitional 
residence program, and found to have good work skills, 
despite problems related to his addiction, lack of financial 
stability, and lack of stable housing.  He was assigned to 
the engineering service as an electrician based on experience 
in heating/air conditioning and electrical work.  Upon 
admission to the program, he reviewed all guidelines and 
policies, including fire and safety.   A May 1997 progress 
note indicates that the veteran was to begin the job search 
process for private employment on July 1.

VA treatment records indicate that the veteran first received 
treatment for his back in June 1997.  The veteran complained 
that he "fell off [a 6 foot] ladder" while on compensated 
work therapy.  He also complained that he landed on his right 
hip, and had pain in his right costovertebral angle and left 
elbow pain.  The examining provider noted that the veteran 
had a history of substance abuse, and that the veteran was 
not in acute distress.  Examination showed abrasions of the 
left elbow and a muscle spasm of the back in the right 
costovertebral angle.  The veteran had straight leg raising 
to 45 degrees, lateral flexion to 30 degrees, and good weight 
bearing.  In addition, deep tendon reflexes were 2+ 
bilaterally and muscle strength was 5 out of 5 bilaterally.  
The veteran refused muscle relaxers.  The diagnoses were 
muscle spasm and abrasions.  X-rays of the cervical spine 
showed osteoarthritic changes, particularly at C-4, -5, and -
6.  X-rays of the hip showed very early minimal arthritis of 
both hips. 

A June 1997 progress note from the veteran's social worker, 
dated the same as the date of the fall, indicates that the 
veteran reported that he fell off a ladder, but went to the 
doctor, and will "be better soon."  He also reported that 
he refused muscle relaxers because of his problems with 
addiction.  Another progress note, dated four days later, 
indicates that the veteran was "recovering from a fall which 
happened last week while working his [compensated work 
therapy] assignment."  A July 1997 progress note indicates 
that the veteran accepted an employment offer from his 
previous employer doing heating, ventilation, and air 
conditioning work, and would be starting on July 28.   August 
1997 progress notes indicate that the veteran was continuing 
to work at his new job, that he was discharged from the 
program, and that the veteran had "no medical issues for 
follow-up" at discharge.

A March 1998 progress note indicates that the veteran 
reported that he had been "laid off from his job" and 
wanted information regarding "an accident claim for an 
injury" that occurred while he was in the compensated work 
therapy-transitional residence program.  The provider noted 
that the veteran was questioned with regard to this, as he 
had received medical attention at that time and returned to 
work at the time of the incident.  The provider also noted 
that the veteran replied that he was "looking for money" 
because he was unemployed and that the provider referred him 
to several other people at VA.

The veteran was afforded a VA examination in connection with 
his claim in April 1998.  According to the examination 
report, the veteran reported that he injured his back in July 
1997, when a ladder "gave out on him" while he was working 
for engineering, causing him to fall and land on his back.  
He related that he was treated conservatively at the time, 
and went back to work, but that about 3 to 4 weeks prior to 
his examination, he had an "acute flare-up" upon waking up.  
He complained of increasing back pain, soreness, and 
tenderness, with radiation of the back pain into his pelvis 
on the right side and right leg.  He also reported that he 
was being treated with physical therapy and medications, as 
well as using a back brace.  He denied any diagnostic testing 
or surgery, and related that he was out of work and 
"disabled" because of his back.  Physical examination of 
the back showed tenderness and soreness, with muscle cramping 
and spasms bilaterally.  The veteran had pain on motion, and 
"would only forward flex 65 degrees, bend to the right 20 
degrees . . , bend to the left 30 degrees . . , and extend 20 
degrees. . . ."  Straight leg raising was positive on the 
right side with back and leg pain.  Strength and sensation 
were neurologically symmetric.  The diagnosis was residual 
injury of the lumbosacral spine.  An associated radiology 
report from an x-ray of the lumbosacral spine states that the 
"views of the lumbosacral spine, compared with the study 
[from the date of injury] reveal no change.  An 
osteoarthritic spur is noted along with a narrow disc space 
between L-5 and S-1."  The diagnosis was degenerative 
arthritis.

A May 1998 private medical record from G. Greenspan, M.D. 
states that he had been treating the veteran for back pain 
since March 1998, and that the veteran complained of 
persistent pain since July 1997, with occasional 
exacerbation.  The veteran also complained that the pain 
radiated to his right leg and that his pain increased with 
walking and bending.  Dr. Greenspan stated that his April 
1998 examination showed a limping gait and tenderness at L5-
S1 and that his June 1998  examination showed decreased 
patellar reflexes, right worse than left.  Dr. Greenspan also 
stated that an MRI of the lumbosacral spine showed disc 
herniation and spinal stenosis at L2-3 and L3-4.  Associated 
treatment records show that the March 1998 diagnosis was 
sciatica of the right hip, based on a history of back pain 
for three days, but the May 1998 diagnosis was lumbar disc 
herniation and spinal stenosis, based on the MRI.  Dr. 
Greenspan suggested that the veteran might need surgery.

A May 1998 radiology report from Southside Radiology 
Associates confirms that an MRI showed that there were disc 
herniations and spinal stenosis at L2-3 and L3-4, with 
decreased height and intensity at the L2-3 and L3-4 discs, 
consistent with degenerative disc disease.  Vertebral body 
heights and marrow signals were within normal limits, as were 
the remainder of the disc heights.  The report also indicates 
that the L2-3 and L3-4 disc herniations were of the 
"protrusion type" and produced impingement of the dural 
sac.  An x-ray report showed L5-S1 disc space narrowing, and 
the diagnosis was osteoarthritis.  

The veteran was afforded a hearing before the RO in November 
1999.  According to the transcript, the veteran testified 
that the veteran was working as an electrician in a work 
treatment program for substance abuse when he fell from an 
"eight or twelve foot ladder" after it "caved in."  He 
stated that his co-worker took him for treatment in a 
wheelchair after his fall, and that the treating providers 
took x-rays and told him that he "had some bad bruises" on 
his right side.  He also stated that his elbow was swollen 
and that he was put on "home rest" for about seven days.  
He reported that he returned to work afterwards, but was 
prohibited from lifting.  He related that his back did not 
stop hurting after he went back to work, and that the VA told 
him to wear a brace, which he stated that he wore.  He 
further related that his back continued to worsen, and then 
he slipped on the steps at home and his "whole back just 
locked."  He testified that he did not injure his back while 
working for his private employer.  He also reported that Dr. 
Greenspan treated him in March 1998, about two days after he 
slipped on his stairs, and that Dr. Greenspan told him that 
his fall "really . . . hurt [him]."  He also stated that 
Dr. Greenspan told him to stay off of his back for two weeks 
because "it's by [his] spine" and that Dr. Greenspan 
recommended surgery after an MRI in May 1998 showed two 
herniated discs, but that he (the veteran) was reluctant to 
undergo the surgery.  The veteran testified that he takes 
three Tylenol or two Advil for his back pain, but that they 
do not take the pain away, they just "knock the edge off of 
it for a period of time."  He also testified that he used a 
cane, and had a cane since May 1998, but that he tended to 
use it only when leaving his house, and that he did exercises 
recommended by his doctor for his back, but only "the ones 
[he] can deal with."   In addition, the veteran reported 
that he applied for Social Security, but did not receive a 
reply; that he applied for workers' compensation, but was 
denied because he was not employed by someone covered by 
workers' compensation; and that his tort claim against VA was 
denied.  The veteran related that he quit his job with the 
private employer and went on short-term disability until he 
received his VA pension.

VA medical records dated June 2000 through September 2002 
indicate that the veteran was treated for chronic low back 
pain and degenerative joint disease of the knees.  An August 
2000 record shows that, upon examination, straight leg 
raising was positive and there was no evidence of muscle 
atrophy.  A February 2001 record shows that the veteran 
reported a history of a herniated disc at L5-S1, but that a 
review of prior examination reports showed only 
osteoarthritic changes, without herniation.  

April 2001 records show that the veteran reported that his 
low back pain began after falling off a ladder in May 1996, 
with an increase in intensity since that time.  He also 
complained of upper and lower back pain, with numbness and 
weakness.  Examination showed normal range of motion of the 
back, deep tendon reflexes were 2+, and the veteran had 
subjective complaints of pain on palpation of the right 
paraspinal muscles.  The diagnoses were chronic low back 
pain, degenerative joint disease of the hips, knees, 
lumbosacral spine, and thoracic spine, and questionable L5 
radiculopathy.  March 2002 and September 2002 VA medical 
records show complaints of chest pain and back pain.  The 
assessment included a pain disorder, low back pain, and knee 
pain.

A September 2002 VA Form 119, Report of Contact, indicates 
that the veteran participated in a "compensated work therapy 
program" from January 1997 to July 1997.

A review of the evidence does not reflect that the veteran 
sustained an injury as a result of his fall from the ladder 
at the VA during a compensated work therapy program, or the 
resulting treatment.  The only evidence supporting a finding 
that the veteran suffered an additional injury as a result of 
his participation in the compensated work therapy program is 
the veteran's own statements.  However, the veteran does not 
appear to have any medical expertise or training, and as 
such, is not competent to offer an opinion on an issue 
requiring medical evidence for resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
And, while the Board acknowledges that the VA examiner 
attributed the veteran's complaints regarding his back to a 
"residual injury" of the lumbosacral spine, the Board notes 
that the examiner based his diagnosis on the veteran's 
history of injury and treatment, and not on the veteran's 
actual treatment records from June 1997.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran).  In this regard, the 
Board observes that it does not appear that the examiner 
reviewed the veteran's radiology reports, which showed an 
osteoarthritic spur indicative of degenerative arthritis in 
both June 1997, at the time of the alleged injury, and at the 
April 1998 examination, after the veteran's slipped on the 
stairs, but were negative for any evidence of injury.  
Moreover, the medical evidence does not show that the 
veteran's osteoarthritis or herniated disks were incurred as 
a result of his fall, nor does the medical evidence show that 
the veteran's osteoarthritis increased in severity beyond 
that which would have been due to the natural progress of 
this disorder because of his fall.  Similarly, Dr. Greenspan 
and the associated private radiology reports fail to 
attribute the veteran's disc herniation, osteoarthritis, and 
spinal stenosis to any injury reported by the veteran, 
because the veteran's osteoarthritis of the lumbosacral spine 
pre-existed his fall from the ladder.  It is also noteworthy 
that the veteran did not seek treatment for his back from 
June 1997 until March 1998, when he slipped on the stairs to 
his home and quit his job.  Likewise, VA discharge records 
from the VA compensated work therapy program indicate that 
the veteran did not have any medical conditions requiring 
follow-up treatment at that time.  More significantly, the 
veteran's use of a ladder was considered an activity incident 
to his compensated work program as an electronics mechanic, 
and could not be characterized as a learning activity, 
particularly as the veteran was performing a basic task 
incident to his work as an electronics mechanic, working 
within a field within which he was already trained.  
Similarly, the Board observes that there is no evidence that 
the ladder from which the veteran fell was defective.  
Accordingly, there is no medical evidence of record to 
establish that the veteran's fall from a ladder while 
participating in a compensated work therapy program was the 
proximate cause of the veteran's back disorder.  As such, 
compensation may not be awarded under 38 U.S.C.A. § 1151.

Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim of entitlement to compensation 
under Title 38, United States Code, Section 1151 for a back 
disorder.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107, as 
amended, are not applicable, and the appeal is denied.


ORDER

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1551, for a back 
disorder, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

